Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks submitted 06/17/2022 have been entered and considered, no claim is amended. This action is made final.

Response to Arguments
Applicant’s arguments filed on 06/17/2022 have been fully considered but are not persuasive.
Regarding Claim 1 limitation: “…receiving, by a computing device, data specifying a virtual environment associated with a context and comprising at least one virtual object, each of the at least one virtual objects associated with an identifier;…”;

Applicant argues “Accordingly, Powderly's contextual information is information about a real world, physical object. This is different than a context associated with the virtual environment, as recited by the Claims… The remaining art is silent regarding contexts, and accordingly, even in combination with Powderly's contextual information of physical objects, fails to teach or suggest receiving data specifying a virtual environment associated with a context and comprising at least one virtual object as recited by Claims 1 and 11.”.
However, Powderly, abstract, the invention describes systems and methods for a wearable system to automatically select or filter available user interface interactions or virtual objects are disclosed. The wearable system can select a group of virtual objects for user interaction based on contextual information associated with the user, the user's environment, physical or virtual objects in the user's environment, or the user's physiological or psychological state.
[0004] In one embodiment, a wearable system for generating virtual content in a three-dimensional (3D) environment of a user is disclosed. The wearable system can comprise an augmented reality display configured to present virtual content in a 3D view to a user; a pose sensor configured to acquire position or orientation data of a user and to analyze the position or orientation data to identify a pose of the user; and a hardware processor in communication with the pose sensor and the display. The hardware processor can be programmed to: identify, based at least partly on the pose of the user, a physical object in the environment of the user in the 3D environment; receive an indication to initiate an interaction with the physical object; identify a set of virtual objects in the environment of the user which is associated with the physical object; determine contextual information associated with the physical object; filter the set of virtual objects to identify a subset of virtual objects from the set of virtual objects based on the contextual information; generate a virtual menu including the subset of virtual objects;
Powderly specifically pointed out the contextual information is related to the virtual environment and virtual object. Indeed, the contextual information might be related also to physical object. However, there is no limitation indicates the physical object must be excluded from the contextual information.
Therefore, Powderly still teaches the above mentioned limitations.

Regarding Claim 3 limitation: “…wherein the first virtual object is associated with a first identifier at a first layer in the multi-layer hierarchy and a second identifier at a second layer in the multi-layer hierarchy; and wherein retrieving the address of the first virtual object further comprises retrieving the address associated with the first identifier, responsive to the first layer being lower than the second layer”;

Applicant argues “Combining Lee's tree structure with the Powderly/Raghavan combination would merely add additional nodes under each object (i.e. "object1" and "object2") with characteristics of the object (e.g. "is a table" or "is a window") and a URI. However, at no point would a combined Powderly/Raghavan/Lee system select between different identifiers for a virtual object based on their inclusion at different layers.”.
However, Lee, page 43, col 1, par 1, This class information, encapsulated in the “type” node as shown in Figure 1, serves as a template that the user would fill in to specify a behavior of the relevant object. As usual, there is a tree representing the whole virtual environment. The tree has a root node, called “universe”, and a collection of “world” nodes representing smaller scenes. Additional data structures are attached to the universe to represent properties of the universe itself, such as the current time, currently activated world, the participant location, etc. Virtual objects, regarded as instances of the types or classes, are grouped under the world nodes.

    PNG
    media_image1.png
    494
    578
    media_image1.png
    Greyscale

Raghavan, col 5, line 44-63, In operation 158, an identifier or tag for the object and container effect association is generated. For example, a link (e.g., URI) may be generated that identifies the location of the object shape information, such as on object database 102, and the container effect associated with the object, such as from the effect database 104. The identifier may be an address or other locator for the shape information for the object and an address or other locator for the respective container effect. As one example, the URI may include a lookup table that identifies a particular memory location for the object shape information within the object database 102 and a particular memory location for the particular container effect within the effect database 104. In other examples, the identifiers may directly link to the respective memory locations for the object shape information and the container effect. Once an identifier is generated, the system 100 may be able to utilize the object shape information in an AR experience 114 by separately retrieving the AR effects defined by the associated container effect and effects within a particular AR container can be applied to multiple objects.
Powderly, Raghavan and Lee are analogous art, because they all teach method of rendering virtual object for AR/VR environment. Raghavan further teaches assigning identifier for virtual object to associate with further content. Lee further teaches a hierarchical tree structure to describe the virtual scene and its component such as virtual objects. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR environment rendering method, in which the virtual objects are assigned with identifier and stored in database (taught in Powderly and Raghavan), to further use the hierarchical tree structure to organize the information regarding virtual scene and its contents (taught in Lee).
Therefore, take example of the above Figure 1 of Lee, object 1 is at the first layer (lowest level of the tree) of the hierarchy. Searching from the top layer root node of the tree “The Universe”, the path (identifier within the tree) to object1 is “The Universe[Wingdings font/0xE0]Worlds[Wingdings font/0xE0]world1[Wingdings font/0xE0]object1”. Searching from the second from the top layer node “Worlds”, the path (identifier within the tree) to object1 is “Worlds[Wingdings font/0xE0]world1[Wingdings font/0xE0]object1”. Two different identifier for same object1 for different layers of the tree. The combination of Powderly, Raghavan and Lee still teaches the above mentioned limitations.


Regarding Claim 5 limitation: “…wherein the address of the first resource comprises an address in a private uniform resource identifier (URI) scheme having a host identifier, a portal identifier, and a resource identifier”;

Applicant argues “Specifically, the Examiner notes that VMWare describes a URI with a domain name and port. Assuming for the sake of argument, without conceding the point, that VMWare' s domain name may be interpreted as the claimed host identifier, a port number is not the same as a portal identifier. VMWare merely states that "the non-default port 7555 [is used] for the server. The
default port is 443." As described in at least pages 30-35 of the specification, a portal identifier corresponds to a storage library holding one or more resources.”
However, Vmware, page 1, par 1, With a URI, you can create hypertext links or buttons and include these links in an email message or on a web page. End users can click these links to open a particular remote desktop or published application with the startup options that you specify.
Page 1, par 2, Each of the following URI examples is followed by a description of what the end user sees after clicking the URI link. Queries are not case-sensitive, for example, you can use domainName or domainname.
5. https://horizon.mycompany.com/?applicationId=Notepad&action=start-session
HTML Access starts and connects to the horizon.mycompany.com server. The login box prompts the user for a user name, domain name, and password. After a successful login, the Notepad application starts

6. https://horizon.mycompany.com:7555/?desktopId=Primary%20Desktop
This URI has the same effect as the previous example, except that it uses the non-default port 7555 for the server. The default port is 443. Because a remote desktop identifier is provided, the remote desktop starts even though the start-session action is not included in the URI.
Raghavan, Col 5, line 44-63, In operation 158, an identifier or tag for the object and container effect association is generated. For example, a link (e.g., URI) may be generated that identifies the location of the object shape information, such as on object database 102, and the container effect associated with the object, such as from the effect database 104. The identifier may be an address or other locator for the shape information for the object and an address or other locator for the respective container effect. As one example, the URI may include a lookup table that identifies a particular memory location for the object shape information within the object database 102 and a particular memory location for the particular container effect within the effect database 104. In other examples, the identifiers may directly link to the respective memory locations for the object shape information and the container effect.
URI format is common knowledge in the art. It is a character sequence that identifies a logical or physical resource. For example a file URI can take the form of file://host/path/objectfile. It tells the parser which host computer, on what file directory (portal identifier), to find what file (objectfile). When the host is a remote server, the URI will let the system access source file from a remote drive/cache. VMWare gives an example of URI pointing to a remote server with a default portal identifier.
Therefore, the combination of Powderly, Raghavan and VMWare still teaches the above mentioned limitations.

Regarding Claim 7 limitation: “…wherein instantiating the rendering further comprises retrieving a copy of the first resource from a remote storage library corresponding to the host identifier, responsive to a determination that a copy of the first resource does not exist within the local storage library corresponding to the portal identifier”;

Applicant argues “Boroumand teaches that a cached file is identified by the same address as the original (uncached) file, and accordingly, could not possibly be interpreted as the Claimed portal identifier which identifies a local storage library. That is, while Boroumand describes caching, even in combination with Powderly, Raghavan, and VMWare, it would merely describe caching of a resource by domain and resource identifier, but not a separate portal identifier.”
However, Boroumand, page 1, par 1-2, the article describes how the browser uses its cache to load pages faster, which factors determine cache duration, and how we can bypass the cache when necessary.
Page 1, par 5, Case 1: User has not visited the site before: The browser won’t have any files cached for the site so it will fetch everything from the server.

    PNG
    media_image2.png
    224
    880
    media_image2.png
    Greyscale

Page 2, par ,1-2, page 3, 1-2,Case 2: User has visited the site before: The browser will retrieve the HTML page from the web server but consult its cache for the static assets (JavaScript, CSS, images). 
File caching during loading webpage is common in the art. Caching large files such as image or video, is very important to achieve efficiency during internet access. Boroumand indicates when the system use the URI to find a file, for example, /images/image.png, it checks its local directory first to see if there is any cached file to avoid pulling duplicate data from server. Its local cache can have the some file directory as the server, at least the partial directory path for the image.  
Therefore, the combination of Powderly, Raghavan, Vmware and Boroumand still teaches the above mentioned limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9-10, 11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Powderly et al (US20170337742) in view of Raghavan et al (US11138799).

Regarding Claim 1. Powderly teaches A method for providing context-sensitive dynamic links within a virtual environment (Powderly, abstract, the invention describes systems and methods for a wearable system to automatically select or filter available user interface interactions or virtual objects are disclosed. The wearable system can select a group of virtual objects for user interaction based on contextual information associated with the user, the user's environment, physical or virtual objects in the user's environment, or the user's physiological or psychological state.), comprising:
receiving, by a computing device, data specifying a virtual environment associated with a context and comprising at least one virtual object, (Powderly, [0004] In one embodiment, a wearable system for generating virtual content in a three-dimensional (3D) environment of a user is disclosed. The wearable system can comprise an augmented reality display configured to present virtual content in a 3D view to a user; a pose sensor configured to acquire position or orientation data of a user and to analyze the position or orientation data to identify a pose of the user; and a hardware processor in communication with the pose sensor and the display. The hardware processor can be programmed to: identify, based at least partly on the pose of the user, a physical object in the environment of the user in the 3D environment; receive an indication to initiate an interaction with the physical object; identify a set of virtual objects in the environment of the user which is associated with the physical object; determine contextual information associated with the physical object; filter the set of virtual objects to identify a subset of virtual objects from the set of virtual objects based on the contextual information; generate a virtual menu including the subset of virtual objects;);

Powderly fails to explicitly teach, however, Raghavan teaches each of the at least one virtual objects associated with an identifier (Raghavan, abstract, the invention describes method for rendering virtual environments. The method includes associating by a computing system, virtual object with a container effect, by receiving information regarding an object category for the object and matching the object category to a category associated with the container effect, where the container effect defines virtual effects for objects associated therewith. The method also includes generating
by the computing system a virtual environment including the virtual object by retrieving a model of the object and utilizing the model and the container effect to render a virtual object.
Col 5, line 44-63, In operation 158, an identifier or tag for the object and container effect association is generated. For example, a link (e.g., URI) may be generated that identifies the location of the object shape information, such as on object database 102, and the container effect associated with the object, such as from the effect database 104. The identifier may be an address or other locator for the shape information for the object and an address or other locator for the respective container effect. As one example, the URI may include a lookup table that identifies a particular memory location for the object shape information within the object database 102 and a particular memory location for the particular container effect within the effect database 104. In other examples, the identifiers may directly link to the respective memory locations for the object shape information and the container effect. Once an identifier is generated, the system 100 may be able to utilize the object shape information in an AR experience 114 by separately retrieving the AR effects defined by the associated container effect and effects within a particular AR container can be applied to multiple objects.).
Powderly and Raghavan are analogous art, because they both teach method of rendering virtual object for AR/VR environment. Raghavan further teaches assigning identifier for virtual object to associate with further content. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR environment rendering method (taught in Powderly), to further assigning identifier for virtual object (taught in Raghavan), so as to provide various information associated with virtual objects. 

The combination of Powderly and Raghavan further teaches
for each of the at least one virtual objects, retrieving, by the computing device from a database according to the context associated with the virtual environment, an address of a resource associated with the corresponding identifier (Raghavan, Col 5, line 44-63, In operation 158, an identifier or tag for the object and container effect association is generated. For example, a link (e.g., URI) may be generated that identifies the location of the object shape information, such as on object database 102, and the container effect associated with the object, such as from the effect database 104. The identifier may be an address or other locator for the shape information for the object and an address or other locator for the respective container effect. As one example, the URI may include a lookup table that identifies a particular memory location for the object shape information within the object database 102 and a particular memory location for the particular container effect within the effect database 104. In other examples, the identifiers may directly link to the respective memory locations for the object shape information and the container effect. Once an identifier is generated, the system 100 may be able to utilize the object shape information in an AR experience 114 by separately retrieving the AR effects defined by the associated container effect and effects within a particular AR container can be applied to multiple objects.);
displaying, by the computing device, a view of the virtual environment;
detecting, by the computing device, an interaction with a first virtual object by a user of the virtual environment (Powderly, [0029] FIG. 1 depicts an illustration of a mixed reality scenario with certain virtual reality objects, and certain physical objects viewed by a person. In FIG. 1, an MR scene 100 is depicted wherein a user of an MR technology sees a real-world park-like setting 110 featuring people, trees, buildings in the background, and a concrete platform 120. In addition to these items, the user of the MR technology also perceives that he "sees" a robot statue 130 standing upon the real-world platform 120, and a cartoon-like avatar character 140 flying by which seems to be a personification of a bumble bee, even though these elements do not exist in the real world.
[0107] In some implementations, some objects in the user's environment may be interactable. For example, with reference to FIG. 1, the user can interact with some of the virtual objects such as, e.g., by holding out a finger for the avatar 140 to land on or pulling up a menu that provides information about the statue 130. The user can interact with the interactable objects by performing user interface operations such as, e.g., selecting or moving the interactable objects, actuating menus associated with the interactable objects, selecting operations to be performed using the interactable object, etc.);
identifying, by the computing device, an address of a first resource associated with an identifier of the first virtual object (Powderly, [0107], the user may perform these user interface operations using head pose, eye pose, body pose,
voice, hand gestures on a user input device, alone or in combination. For example, the user may move a virtual object from one location to another with changes in body pose ( e.g., changes in hand gestures such as waving his hand at the virtual object). In another example, as shown in FIG. 12, a user can use hand gestures to actuate a user input device to open the virtual screen 1250 when the user stands near the table 1246. The user may actuate the user input device 466 by clicking on a mouse, tapping on a touch pad, swiping on a touch screen, hovering over or touching a capacitive button, pressing a key on a keyboard or a game controller ( e.g., a 5-way d-pad), pointing a joystick, wand, or totem toward the object, pressing a button on a remote control, or other interactions with a user input device, etc. 
Further see Fig 12, the menu 1210 displayed on virtual screen 1250 in response to user.
Raghavan, Col 5, line 44-63, In operation 158, an identifier or tag for the object and container effect association is generated. For example, a link (e.g., URI) may be generated that identifies the location of the object shape information, such as on object database 102, and the container effect associated with the object, such as from the effect database 104. The identifier may be an address or other locator for the shape information for the object and an address or other locator for the respective container effect. As one example, the URI may include a lookup table that identifies a particular memory location for the object shape information within the object database 102 and a particular memory location for the particular container effect within the effect database 104. In other examples, the identifiers may directly link to the respective memory locations for the object shape information and the container effect.
Therefore, when user interact with virtual object, the system will retrieve corresponding further information based on the virtual object’s identifier.); and
instantiating, by the computing device within the virtual environment, rendering of the data of the first resource, the renderer retrieving the first resource at the address and displaying the retrieved resource within the virtual environment (Raghavan, Col 5, line 44-63, In operation 158, an identifier or tag for the object and container effect association is generated. For example, a link (e.g., URI) may be generated that identifies the location of the object shape information, such as on object database 102, and the container effect associated with the object, such as from the effect database 104. The identifier may be an address or other locator for the shape information for the object and an address or other locator for the respective container effect. As one example, the URI may include a lookup table that identifies a particular memory location for the object shape information within the object database 102 and a particular memory location for the particular container effect within the effect database 104. In other examples, the identifiers may directly link to the respective memory locations for the object shape information and the container effect.).

Regarding Claim 9. The combination of Powderly and Raghavan further teaches The method of claim 1, wherein each virtual object is associated with a set of coordinates within the virtual environment; and wherein displaying the view of the virtual environment further comprises displaying one or more virtual objects within the view at their respective associated coordinates (Powderly, [0099] At block 1110, the wearable system may identify a particular UI. The type of UI may be predetermined by the user. The wearable system may identify that a particular UI needs to be populated based on a user input (e.g., gesture, visual data, audio data, sensory data, direct command, etc.). At block 1120, the wearable system may generate data for the virtual UI. For example, data associated with the confines, general structure, shape of the UI etc., may be generated. In addition, the wearable system may determine map coordinates of the user's physical location so that the wearable system can display the UI in relation to the user's physical location. For example, if the UI is body centric, the wearable system may determine the coordinates of the user's physical stance, head pose, or eye pose such that a ring UI can be displayed around the user or a planar UI can be displayed on a wall or in front of the user. If the UI is hand centric, the map coordinates of the user's hands may be determined. These map points may be derived through data received through the FOY cameras, sensory input, or any other type of collected data.).

Regarding Claim 10. The combination of Powderly and Raghavan further teaches The method of claim 9, wherein each virtual object is associated with a display mode; and wherein displaying the view of the virtual environment further comprises displaying a subset of the virtual objects having associated display modes corresponding to a current display mode of the virtual environment (Powderly, [0004] In one embodiment, a wearable system for generating virtual content in a three-dimensional (3D) environment of a user is disclosed. The wearable system can comprise an augmented reality display configured to present virtual content in a 3D view to a user; a pose sensor configured to acquire position or orientation data of a user and to analyze the position or orientation data to identify a pose of the user; and a hardware processor in communication with the pose sensor and the display. The hardware processor can be programmed to: identify, based at least partly on the pose of the user, a physical object in the environment of the user in the 3D environment; receive an indication to initiate an interaction with the physical object; identify a set of virtual objects in the environment of the user which is associated with the physical object; determine contextual information associated with the physical object; filter the set of virtual objects to identify a subset of virtual objects from the set of virtual objects based on the contextual information; generate a virtual menu including the subset of virtual objects;
Therefore, the contextual information indicates a display mode.).

Claim 11 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 11 further requires: 
a computing device comprising a processor (Powderly, [0004] In one embodiment, a wearable system for generating virtual content in a three-dimensional (3D) environment of a user is disclosed. The wearable system can comprise an augmented reality display configured to present virtual content in a 3D view to a user; a pose sensor configured to acquire position or orientation data of a user and to analyze the position or orientation data to identify a pose of the user; and a hardware processor in communication with the pose sensor and the display.).

Claim 19 is similar in scope as Claim 9, and thus is rejected under same rationale.
Claim 20 is similar in scope as Claim 10, and thus is rejected under same rationale.

Claims 2-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Powderly et al (US20170337742) in view of Raghavan et al (US11138799) further in view of Lee et al ( "Modeling virtual object behavior within virtual environment.", Proceedings of the ACM symposium on Virtual reality software and technology. 2002).

Regarding Claim 2. The combination of Powderly and Raghavan fails to explicitly teach, however, Lee teaches The method of claim 1, wherein the context is associated with a node in a multi-layer hierarchy (Lee, abstract, the paper describes 
an interaction model, and interfaces for specifying (and modifying) object behavior, within the virtual environment, based on an underlying virtual object model. The interaction model follows the concept of programming by demonstration, and based on it, we have built a system called the PiP (Programming virtual object behavior in virtual reality Program) “in” which a user can create, modify, test, and save object behaviors. We illustrate examples of interactive virtual worlds constructed using the PiP, and discuss its merits and shortcomings as a content development platform.
Page 43, col 1, par 1, This class information, encapsulated in the “type” node as shown in Figure 1, serves as a template that the user would fill in to specify a behavior of the relevant object. As usual, there is a tree representing the whole virtual environment. The tree has a root node, called “universe”, and a collection of “world” nodes representing smaller scenes. Additional data structures are attached to the universe to represent properties of the universe itself, such as the current time, currently activated world, the participant location, etc. Virtual objects, regarded as instances of the types or classes, are grouped under the world nodes. The world specification can be exported as a script file for saving purposes. Figure 2 shows an example of a virtual world described with the script.).
Powderly, Raghavan and Lee are analogous art, because they all teach method of rendering virtual object for AR/VR environment. Lee further teaches a hierarchical tree structure to describe the virtual scene and its component such as virtual objects. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR environment rendering method (taught in Powderly and Raghavan), to further use the hierarchical tree structure to organize the information regarding virtual scene and its contents (taught in Lee), so as to provide an intuitive user interface to create, modify, test and save object behaviors (Lee, page 41, col 2, par 3). 

Regarding Claim 3. The combination of Powderly, Raghavan and Lee further teaches The method of claim 2, wherein the first virtual object is associated with a first identifier at a first layer in the multi-layer hierarchy and a second identifier at a second layer in the multi-layer hierarchy; and wherein retrieving the address of the first virtual object further comprises retrieving the address associated with the first identifier, responsive to the first layer being lower than the second layer (Lee, page 43, col 1, par 1, This class information, encapsulated in the “type” node as shown in Figure 1, serves as a template that the user would fill in to specify a behavior of the relevant object. As usual, there is a tree representing the whole virtual environment. The tree has a root node, called “universe”, and a collection of “world” nodes representing smaller scenes. Additional data structures are attached to the universe to represent properties of the universe itself, such as the current time, currently activated world, the participant location, etc. Virtual objects, regarded as instances of the types or classes, are grouped under the world nodes.

    PNG
    media_image1.png
    494
    578
    media_image1.png
    Greyscale

Raghavan, col 5, line 44-63, In operation 158, an identifier or tag for the object and container effect association is generated. For example, a link (e.g., URI) may be generated that identifies the location of the object shape information, such as on object database 102, and the container effect associated with the object, such as from the effect database 104. The identifier may be an address or other locator for the shape information for the object and an address or other locator for the respective container effect. As one example, the URI may include a lookup table that identifies a particular memory location for the object shape information within the object database 102 and a particular memory location for the particular container effect within the effect database 104. In other examples, the identifiers may directly link to the respective memory locations for the object shape information and the container effect. Once an identifier is generated, the system 100 may be able to utilize the object shape information in an AR experience 114 by separately retrieving the AR effects defined by the associated container effect and effects within a particular AR container can be applied to multiple objects.).
Powderly, Raghavan and Lee are analogous art, because they all teach method of rendering virtual object for AR/VR environment. Raghavan further teaches assigning identifier for virtual object to associate with further content. Lee further teaches a hierarchical tree structure to describe the virtual scene and its component such as virtual objects. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR environment rendering method, in which the virtual objects are assigned with identifier and stored in database (taught in Powderly and Raghavan), to further use the hierarchical tree structure to organize the information regarding virtual scene and its contents (taught in Lee), so as to provide an intuitive user interface to create, modify, test and save object behaviors (Lee, page 41, col 2, par 3). 

Regarding Claim 4. The combination of Powderly, Raghavan and Lee further teaches The method of claim 2, wherein the context is associated with a node at each layer in the multi-layer hierarchy, with each node having a parent or child relationship to another node of the context at another layer in the multi-layer hierarchy (Lee, Page 43, col 1, par 1, This class information, encapsulated in the “type” node as shown in Figure 1, serves as a template that the user would fill in to specify a behavior of the relevant object. As usual, there is a tree representing the whole virtual environment. The tree has a root node, called “universe”, and a collection of “world” nodes representing smaller scenes. Additional data structures are attached to the universe to represent properties of the universe itself, such as the current time, currently activated world, the participant location, etc. Virtual objects, regarded as instances of the types or classes, are grouped under the world nodes. The world specification can be exported as a script file for saving purposes. Figure 2 shows an example of a virtual world described with the script.
Page 44, col 1, par 1, The behavior model in PiP, called the ACE, is similar and has three components: event, context and action (ACE stands for “Action while Context holds when an Event occurs”). Context: a context refers to conditions that must hold before triggering behaviors. There are two types of contexts: spatial and non-spatial. The spatial context sets the spatial configuration around the virtual object. Regions of interests can be specified (as boxes), and for each region, the user can place a spatial constraint for the object in question with respect to the regions (for instance, the object must be in that region, or it must be kept empty). The non-spatial contexts are constraints formulated using properties values of the virtual objects. These can be represented using logical and arithmetic predicates.
Page 44, col 1, par 2, Figure 3 shows the syntax of the ACE behavior model in the BNF, and an example of its use is illustrated in Figure 4. All ACE behaviors (defined for each object) are assumed to run concurrently unless specified otherwise. That is, behaviors can be made sequential or synchronized by specifying the necessary events and contexts.
Therefore, as shown in Fig 1 & 2, virtual object fish in world “pond”, has spatial context which is related to its parent node.).

Claim 12 is similar in scope as Claim 2, and thus is rejected under same rationale.
Claim 13 is similar in scope as Claim 3, and thus is rejected under same rationale.
Claim 14 is similar in scope as Claim 4, and thus is rejected under same rationale.

Claims 5, 8, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Powderly et al (US20170337742) in view of Raghavan et al (US11138799) further in view of Vmware (“Examples of URIs”, 02/03/2020).

Regarding Claim 5. The combination of Powderly and Raghavan fails to explicitly teach, however, Vmware teaches The method of claim 1, wherein the address of the first resource comprises an address in a private uniform resource identifier (URI) scheme having a host identifier, a portal identifier, and a resource identifier (Vmware, page 1, par 1, With a URI, you can create hypertext links or buttons and include these links in an email message or on a web page. End users can click these links to open a particular remote desktop or published application with the startup options that you specify.
Page 1, par 2, Each of the following URI examples is followed by a description of what the end user sees after clicking the URI link. Queries are not case-sensitive, for example, you can use domainName or domainname.
5. https://horizon.mycompany.com/?applicationId=Notepad&action=start-session
HTML Access starts and connects to the horizon.mycompany.com server. The login box prompts the user for a user name, domain name, and password. After a successful login, the Notepad application starts

6. https://horizon.mycompany.com:7555/?desktopId=Primary%20Desktop
This URI has the same effect as the previous example, except that it uses the non-default port 7555 for the server. The default port is 443. Because a remote desktop identifier is provided, the remote desktop starts even though the start-session action is not included in the URI.
For URI to be private, the hostname can be “localhost”, which is well known in the art.
Raghavan, Col 5, line 44-63, In operation 158, an identifier or tag for the object and container effect association is generated. For example, a link (e.g., URI) may be generated that identifies the location of the object shape information, such as on object database 102, and the container effect associated with the object, such as from the effect database 104. The identifier may be an address or other locator for the shape information for the object and an address or other locator for the respective container effect. As one example, the URI may include a lookup table that identifies a particular memory location for the object shape information within the object database 102 and a particular memory location for the particular container effect within the effect database 104. In other examples, the identifiers may directly link to the respective memory locations for the object shape information and the container effect.).
The combination of Powderly and Raghavan teaches method of rendering virtual object for AR/VR environment. Raghavan further teaches associate URI for virtual object to bring extra content to virtual environment. Vmware describes structure of URI and how URI specify a certain resource. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR environment rendering method (taught in Powderly and Raghavan), to further use the URI to link to an extra content such as another application (taught in Vmware), so as to provide rich virtual content for user in virtual reality environment. 

Regarding Claim 8. The combination of Powderly, Raghavan and Vmware further teaches The method of claim 1, wherein the address of the first resource comprises an identifier of an execution action; and wherein the renderer processes the first resource based on the identified execution action (Vmware, page 1, par 2, 
5. https://horizon.mycompany.com/?applicationId=Notepad&action=start-session
HTML Access starts and connects to the horizon.mycompany.com server. The login box prompts the user for a user name, domain name, and password. After a successful login, the Notepad application starts.).
Claim 15 is similar in scope as Claim 5, and thus is rejected under same rationale.
Claim 18 is similar in scope as Claim 8, and thus is rejected under same rationale.

Claims 6-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Powderly et al (US20170337742) in view of Raghavan et al (US11138799), Vmware (“Examples of URIs”, 02/03/2020) further in view of Boroumand (“A Web Developer’s Guide to Browser Caching”, 2017.

Regarding Claim 6. The combination of Powderly, Raghavan and Vmware fails to explicitly teach, however, Boroumand teaches The method of claim 5, wherein instantiating the rendering further comprises determining whether a copy of the first resource exists within a local storage library corresponding to the portal identifier (Boroumand, page 1, par 1-2, the article describes how the browser uses its cache to load pages faster, which factors determine cache duration, and how we can bypass the cache when necessary.
Page 2, par ,1-2, page 3, 1-2,Case 2: User has visited the site before: The browser will retrieve the HTML page from the web server but consult its cache for the static assets (JavaScript, CSS, images). 

    PNG
    media_image3.png
    451
    939
    media_image3.png
    Greyscale
 The data transferred went down to 928 bytes — that’s 0.3% the size of the initial page load. The Size column shows us that most of the content is pulled from cache. Chrome will pull files from either memory cache or disk cache. Since we didn’t close our browser between Cases 1 & 2, the data was still in memory cache.)
The combination of Powderly and Raghavan teaches method of rendering virtual object for AR/VR environment. Raghavan further teaches associate URI for virtual object to bring extra content to virtual environment. Vmware describes structure of URI link and how URI link specify a certain resource. Boroumand describes algorithm regarding checking for existing local copy of the static resource/content when click on a URI link. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the AR/VR environment rendering method with URI to link to an extra content such as another application (taught in Powderly, Raghavan and Vmware), to further use the algorithm regarding checking for existing local copy of the resource when click on a link (taught in Boroumand), so as to prevent redundant resource retrieving, which can take too much network bandwidth especially when the resource is a very large file such as high definition video. 

Regarding Claim 7. The combination of Powderly, Raghavan, Vmware and Boroumand further teaches The method of claim 6, wherein instantiating the rendering further comprises retrieving a copy of the first resource from a remote storage library corresponding to the host identifier, responsive to a determination that a copy of the first resource does not exist within the local storage library corresponding to the portal identifier  (Boroumand, page 1, par 5, Case 1: User has not visited the site before: The browser won’t have any files cached for the site so it will fetch everything from the server.

    PNG
    media_image2.png
    224
    880
    media_image2.png
    Greyscale
).

Claim 16 is similar in scope as Claim 6, and thus is rejected under same rationale.
Claim 17 is similar in scope as Claim 7, and thus is rejected under same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Xin Sheng/           Primary Examiner, Art Unit 2611